718 N.W.2d 340 (2006)
476 Mich. 859
Eddie B. ALLEN, Plaintiff-Appellant,
v.
DAIMLERCHRYSLER CORPORATION, Daimlerchrysler Motors Corporation, and Daimlerchrysler Services North America, L.L.C., Defendants-Appellees.
Docket No. 130969, COA No. 265427.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the March 14, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.